DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 43, 45 and 47-58 are allowable. Claims 59-61 and 63-72, previously withdrawn from consideration as a result of a restriction requirement, require substantially identical allowable limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions (species) A and B, as set forth in the Office action mailed on 5.3.2021, is hereby withdrawn and claims 59-61 and 63-72 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 2.2.2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,461,015 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlos Zuniga (Reg. 75,683) on 2.1.2022.
The application has been amended as follows: 
In claim 59, line 6, replace “the size” with –a size--.

Allowable Subject Matter
Claims 43, 45, 47-61 and 63-72 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 43) engaging the device under test with a pressure of at least 10 psi and an engagement temperature of less than 150 °C; holding the device under test under the pressure of at least 10 psi for at least 5 minutes; and disengaging and re-engaging the device under test for at least 1 to 5 engagement cycles of powering up of the device under test as recited within the context of the claim, and, (claim 59)  engaging the thermal or electrical unit head to the attached thermally conductive and/or electrically conductive, mechanically compliant substrate to the device under test with a pressure of at least 10 psi and an engagement temperature of less than 150 °C; and holding the thermally conductive and/or electrically conductive, mechanically compliant substrate to the device under test under the pressure of at least 10 psi for at least five minutes; and disengaging and re- engaging the device under test for at least 1,500 engagement cycles of powering up of the device under test as recited within the context of the claim.


Response to Arguments
Applicant’s arguments, see p. 10-13, filed 12.17.2021, with respect to overcoming the 35 USC 112 rejections of the previous Office Action (OA) have been fully considered and are persuasive.  The claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/Andres Munoz/Primary Examiner, Art Unit 2894